UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6063



RICKY EMANUEL SELBY,

                                              Plaintiff - Appellant,

          versus


BETH   HOLCOMB,    (Nurse)   Health   Service
Administrator; M.D. ABDUL JAMALUDEEN; NURSE
SCHULTZ; SHERIFF P. LANTEIGNE; CAPTAIN; NURSE
PRINCE; NURSE BROOKS; NURSE FLETCHER; NURSE
FIANO; NURSE ANDES; NURSE BRULET; LIEUTENANT
RUSSELL; DEPUTY ULRICH; SERGEANT VARGAS;
LIBRARIAN MAPES; LIEUTENANT LEE WILBURN;
SERGEANT DRISCOLL; DEPUTY M. R. KEOGH;
CORPORAL G. M. HILL,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.   Robert G. Doumar, Senior
District Judge. (CA-03-520-2)


Submitted:   September 15, 2004       Decided:   September 28, 2004


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ricky Emanuel Selby, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Ricky Emanuel Selby appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint without prejudice

for failure to exhaust administrative remedies.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.        See Selby v.

Holcomb, No. CA-03-520-2 (E.D. Va. Dec. 16, 2003).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          AFFIRMED




                              - 2 -